1

2
                                  UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     HAROLD CORDOVA,                                     Case No. 3:19-cv-00388-MMD-CBC

7                                    Petitioner,                       ORDER
                v.
8
      ISIDRO BACA,1 et al.,
9
                                  Respondents.
10

11          Petitioner has filed an application to proceed in forma pauperis (ECF No. 1) and a

12   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Court finds that

13   Petitioner can pay the full filing fee of five dollars ($5.00).

14          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

15   1) is denied. Petitioner has 30 days from the date that this order is entered to have the

16   filing fee of five dollars ($5.00) sent to the Clerk of Court. Failure to comply will result in

17   the dismissal of this action.

18          It is further ordered that the Clerk of Court send Petitioner two copies of this order.

19   Petitioner is ordered to make the necessary arrangements to have one copy of this order

20   attached to the check paying the filing fee.

21          It is further ordered that the Clerk of Court change the name of Respondent Isiero

22   Baca to Isidro Baca on the docket.

23          DATED THIS 26th day of July 2019.

24

25
                                                          MIRANDA M. DU
26                                                        UNITED STATES DISTRICT JUDGE

27

28          1
                Petitioner has misspelled this respondent’s name as “Isiero.”
